DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Publication No. 2006/0137861).
Regarding claim 1, Wang discloses a fin structure, comprising: a plurality of fins (fins 20’) arranged parallel to one another (see Figure 5) and configured to dissipate thermal energy (Paragraph [0002], “The present invention relates generally to heat dissipation devices, and more particularly to heat dissipation devices for cooling electronic devices on a substrate”), which is generated by a heat generating component (Paragraphs [0022]-[0023], fins dissipating heat produced by CPU) and conducted by a heat sink (Paragraph [0009] and [0023], heat sink having a heat absorbing base contacting the heat producing electronic component) to the fin structure via convection (airflow produced by fan 60), wherein air flows through the plurality of fins (20’) in a primary airflow direction (Figure 6, lateral direction); and at least one structure (cutout 24’ and folded flange 25’) integrated within each of the plurality of fins (20’) and configured to redirect a portion of the airflow in a direction (Figure 6, bottom portion of flow forced downwards), which differs from the primary airflow direction (see Figure 6) (Paragraph [0023], “As shown in FIG. 6, one part of the airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board”).
Regarding claim 2, Wang discloses the fin structure as recited in claim 1, and further discloses wherein the at least one structure (24’ and 25’) is formed anywhere along an egress side (outlet opposite fan 60) of each of the plurality of fins (20’) where the airflow exits the fin structure (see Figure 6).
Regarding claim 3, Wang discloses the fin structure as recited in claim 2, and further discloses wherein the at least one structure (24’ and 25’) is formed within a lower portion of each of the plurality of fins (20’) on the egress side (outlet opposite 60) (see Figure 6).
Regarding claim 4, Wang discloses the fin structure as recited in claim 2, and further discloses wherein the at least one structure (24’ and 25’) is formed by cutting a substantially rectangular shaped tab (folded flange 25’) within each of the plurality of fins (20’) on the egress side (opposite 60), and bending the tab inward (Paragraph [0023], A folded flange 25′ is formed by each fin 20′ at the inclined portion of the outlets. The flanges 25′ connect with each other to block the inclined portion of the outlets”).
Regarding claim 7, Wang discloses the fin structure as recited in claim 4, and further discloses wherein the substantially rectangular shaped tab (flange 25’) is formed substantially parallel to the egress side (outlet opposite fan 60) of each of the plurality of fins (20’), and bent inward to form a divider (Paragraph [0023], “A folded flange 25′ is formed by each fin 20′ at the inclined portion of the outlets. The flanges 25′ connect with each other to block the inclined portion of the outlets”), which is substantially perpendicular to the primary airflow direction (Figure 6, lateral direction).
Regarding claim 8, Wang discloses the fin structure as recited in claim 7, and further discloses wherein the divider (“inclined portion” formed by flanges 25’) divides the airflow (from fan 60) between the primary airflow direction (Figure 6, lateral direction) and a secondary airflow direction (Figure 6, downward direction), and wherein the portion of the airflow (from fan 60) in the secondary airflow direction (downward direction) provides a cooling effect to one or more heat generating components arranged in a vicinity of the heat generating component (Paragraph [0023], “As shown in FIG. 6, one part of the airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board at a place neighboring where the CPU is located. Therefore, an electronic component (for example, a voltage regulating module (VRM)) can also be cooled by the heat dissipation device.”).
Regarding claim 9, Wang discloses an information handling system, comprising: a heat generating component (Paragraphs [0022]-[0023], fins dissipating heat produced by CPU); a heat sink (Paragraph [0009] and [0023], heat sink having a heat absorbing base contacting the heat producing electronic component) thermally coupled to the heat generating component (CPU) for conducting heat generated by the heat generating component (CPU); a fin structure (comprised of fins 20’, cutout 24’, and flange 25’) thermally coupled to the heat sink (Paragraph [0023], “plurality of fins 20′ arranged on the base”) for dissipating the heat conducted by the heat sink (“heat sink”) via convection or radiation into a lower temperature region surrounding the heat generating component (Paragraph [0023], fins 20’ cooled through airflow produced by fan 60), wherein the fin structure (comprised of fins 20’, cutout 24’, and flange 25’) comprises: a plurality of fins (fins 20’) arranged parallel to one another (see Figure 5), wherein air flows through the plurality of fins (20’) in a primary airflow direction (Figure 6, lateral direction); and at least one structure (cutout 24’ and flange 25’) integrated within each of the plurality of fins (20’), wherein the at least one structure (24’ and 25’) is configured to redirect a portion of the airflow in a direction (Figure 6, downward direction), which differs from the primary airflow direction (Paragraph [0023], “As shown in FIG. 6, one part of the airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board”).
Regarding claim 10, Wang discloses the information handling system as recited in claim 9, further comprising one or more active cooling components (fan 60) coupled to, or mounted near, the heat sink (Paragraph [0023], “a fan 60 is fastened to the heat sink”) and the fin structure (20’, 24’, and 25’) to increase airflow velocity through the fin structure (20’, 24’, and 25’) and improve heat dissipation (Paragraph [0023], fan 60 producing airflow in the lateral direction through channels formed by fins 20’).
Regarding claim 11, Wang discloses the information handling system as recited in claim 9, and further discloses wherein the at least one structure (24’ and 25’) is formed anywhere along an egress side (opposite 60) of each of the plurality of fins (20’) where the airflow exits the fin structure (20’, 24’, and 25’).
Regarding claim 12, Wang discloses the information handling system as recited in claim 11, and further discloses wherein the at least one structure (24’ and 25’) is formed within a lower portion of each of the plurality of fins (20’) on the egress side (outlet opposite 60) (see Figures 5 and 6).
Regarding claim 13, Wang discloses the information handling system as recited in claim 11, and further discloses wherein the at least one structure (24’ and 25’) is formed by cutting a substantially rectangular shaped tab (folded flange 25’) within each of the plurality of fins (20’) on the egress side (opposite 60), and bending the tab inward (Paragraph [0023], A folded flange 25′ is formed by each fin 20′ at the inclined portion of the outlets. The flanges 25′ connect with each other to block the inclined portion of the outlets”).
Regarding claim 16, Wang discloses information handling system as recited in claim 13, and further discloses wherein the substantially rectangular shaped tab (flange 25’) is formed substantially parallel to the egress side (outlet opposite fan 60) of each of the plurality of fins (20’), and bent inward to form a divider (Paragraph [0023], “A folded flange 25′ is formed by each fin 20′ at the inclined portion of the outlets. The flanges 25′ connect with each other to block the inclined portion of the outlets”), which is substantially perpendicular to the primary airflow direction (Figure 6, lateral direction).
Regarding claim 17, Wang discloses the information handling system as recited in claim 16, and further discloses wherein the divider (“inclined portion” formed by flanges 25’) divides the airflow (from fan 60) between the primary airflow direction (Figure 6, lateral direction) and a secondary airflow direction (Figure 6, downward direction), and wherein the portion of the airflow (from fan 60) in the secondary airflow direction (downward direction) provides a cooling effect to one or more heat generating components arranged in a vicinity of the heat generating component (Paragraph [0023], “As shown in FIG. 6, one part of the airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board at a place neighboring where the CPU is located. Therefore, an electronic component (for example, a voltage regulating module (VRM)) can also be cooled by the heat dissipation device.”).
Regarding claim 18, Wang discloses a method to form a stacked fin structure (comprised of fins 20’, cutout 24’ and flange 25’) including a plurality of fins (20’), the method comprising: forming a substantially rectangular shaped tab (flange 25’) within an egress side (outlet opposite fan 60) of each of the plurality of fins (20’); bending the substantially rectangular shaped tab (25’ being a “folded flange”) inward to create an integrated air guiding structure (flanges 25’ establishing a blocking inclined structure) on the egress side (opposite 60) of each fin (20’); stacking the plurality of fins (20’) together (see Figure 5); and coupling a first fin (Figure 5, left most fin) and a last fin (Figure 5, right most fin) to opposing sides of the stacked plurality of fins (20’) to complete the stacked fin structure (comprised of fins 20’, cutout 24’ and flange 25’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2006/0137861).
Regarding claim 5, Wang discloses the fin structure as recited in claim 4, and further discloses wherein the substantially rectangular shaped tab (25’) is formed within each of the plurality of fins (20’) at an inclined angle from the primary airflow direction (Paragraph [0023], the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board), and bent inward to form a baffle (Paragraph [0023], “A folded flange 25′ is formed by each fin 20′ at the inclined portion of the outlets. The flanges 25′ connect with each other to block the inclined portion of the outlets”).
Regarding the limitation “at an angle approximately -75° to 75° from the primary airflow direction”, since the fin structure of claimed invention has similar structure and proportion to the fin structure of Wang, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range of “approximately -75° to 75°” to establish the desired amount of airflow directed at surrounding heat generating components.   
Regarding claim 6, Wang teaches the fin structure as recited in claim 5, and further teaches wherein the baffle (“inclined portion” formed by flanges 25’) captures the portion of the airflow (from fan 60) and redirects the captured portion in a substantially downward direction toward one or more heat generating components arranged in a vicinity of the heat generating component (Paragraph [0023], “As shown in FIG. 6, one part of the airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board at a place neighboring where the CPU is located. Therefore, an electronic component (for example, a voltage regulating module (VRM)) can also be cooled by the heat dissipation device.”).
Regarding claim 14, Wang discloses the information handling system as recited in claim 13, and further discloses wherein the substantially rectangular shaped tab (25’) is formed within each of the plurality of fins (20’) at an inclined angle from the primary airflow direction (Paragraph [0023], the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board), and bent inward to form a baffle (Paragraph [0023], “A folded flange 25′ is formed by each fin 20′ at the inclined portion of the outlets. The flanges 25′ connect with each other to block the inclined portion of the outlets”).
Regarding the limitation “at an angle approximately -75° to 75° from the primary airflow direction”, since the fin structure of claimed invention has similar structure and proportion to the fin structure of Wang, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range of “approximately -75° to 75°” to establish the desired amount of airflow directed at surrounding heat generating components.   
Regarding claim 15, Wang teaches the information handling system as recited in claim 14, and further discloses wherein the baffle (“inclined portion” formed by flanges 25’) captures the portion of the airflow (from fan 60) and redirects the captured portion in a substantially downward direction toward one or more heat generating components arranged in a vicinity of the heat generating component (Paragraph [0023], “As shown in FIG. 6, one part of the airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards and rearwards toward the printed circuit board at a place neighboring where the CPU is located. Therefore, an electronic component (for example, a voltage regulating module (VRM)) can also be cooled by the heat dissipation device.”).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Publication No. 2006/0137861) in view of Hao (US Publication No. 2007/0097654).
Regarding claim 19, Wang discloses the method as recited in claim 18, and further discloses wherein once completed, the stacked fin structure (20’, 24’, and 25’) is configured to dissipate thermal energy via airflow (from fan 60) through the plurality of fins (20’) in a primary airflow direction (Figure 6, lateral direction), and wherein: the integrated airflow guiding structure (flanges 25’ establishing a blocking inclined structure) redirects a portion of the airflow (from fan 60) in a direction (Figure 6, downward direction), which differs from the primary airflow direction (Figure 6, lateral direction). 
Wang does not disclose wherein the first fin and the last fin do not include the integrated air guiding structure to prevent air leakage from sides of the stacked fin structure.
However, Hao teaches (in Figures 1-2) a stacked fin structure (fins 14) with a first fin (outermost fin 14a including airflow guiding board 50) and a last fin (outermost fin 14b including airflow guiding board 60) do not include the integrated air guiding structure to prevent air leakage from sides of the stacked fin structure (Paragraph [0017], “The airflow guiding boards 50, 60 located at the two opposite outmost sides of the heat sink 10 are capable of preventing the airflow escaping from the edge of the heat sink 10 and therefore promote the cooling efficiency of the heat sink 10”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the first fin and last fin of Wang for the first and last fin of Hao. Doing so would have promoted the cooling efficiency of the fin structure (Paragraphs [0005] and [0017] of Hao). 
Regarding claim 20, Wang in view of Hao teaches the method as recited in claim 19, and further teaches (in Wang) wherein said forming comprises forming the 20substantially rectangular shaped tab (flange 25’) at an inclined angle from the primary airflow direction (Figure 6, lateral direction) (Paragraph [0023], “airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards”), and wherein said bending comprises bending the substantially rectangular shaped tab (flange 25’) inward to form a baffle (Paragraph [0023], A folded flange 25′ is formed by each fin 20′ at the inclined portion of the outlets. The flanges 25′ connect with each other to block the inclined portion of the outlets”), which captures the portion of the airflow (from fan 60) and redirects the captured portion in a substantially downward direction (Figure 6 and Paragraph [0023], “airflow generated by the fan 60 is blocked and then guided by the flanges 25′ to flow inclinedly downwards”).
Regarding the limitation “at an angle approximately -75° to 75° from the primary airflow direction”, since the fun structure of claimed invention has similar structure and proportion to the fin structure of Wang as modified by Hao, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range of “approximately -75° to 75°” to establish the desired amount of airflow directed at surrounding heat generating components.   
Regarding claim 21, Wang in view of Hao teaches the method as recited in claim 19, and further teaches wherein said forming comprises forming the substantially rectangular shaped tab (flange 25’) substantially parallel to the egress side (outlet opposite fan 60) of each of the plurality of fins (20’), and wherein said bending comprises bending the substantially rectangular shaped tab (Paragraph [0023], 25’ being formed by folding) inward to form a divider (“inclined portion” formed by flanges 25’), which is substantially perpendicular to the primary airflow direction (Figure 6, lateral direction). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yao (US Publication No. 2006/0274504), Zhang (US Publication No. 2008/0151498), and Lee (US Publication No. 2005/0061479) disclose fin structures with baffles/dividers formed through bent flanges at the egress side of the plurality of fins in order to cool adjacent heat generating components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Wilson can be reached on (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841